RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s Terminal Disclaimer filed on 12/1/2021 has been received. 
Applicant’s claim amendments and remarks filed on 12/1/2021 have been received. In the response filed on 12/1/2021, claim 1 was amended. 
Claims 1-4 are pending. Claims 2-4 are withdrawn from consideration. Claim 1 is rejected. 

Terminal Disclaimer
The terminal disclaimer filed on 12/1/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/884493 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Rejections
The double patenting rejections, made of record in the office action mailed on 9/1/2021, have been withdrawn due to applicant’s terminal disclaimer filed on 12/1/2021. 
The 35 USC 112 rejections, made of record in the office action mailed on 9/1/2021, have been withdrawn due to applicant’s amendment filed on 12/1/2021. 


Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 102(A)(1):
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fumita, US 2009/0280216 A1. 
Claim Interpretation
Claim 1 is interpreted as a pet food grains comprising puffed grains having a moisture content of 3% to 12% by mass, wherein 60% or greater of the grains have a surface roughness of 14 µm or greater. 
Claim 1, lines 6-8*, describe the hardness of the grains after being soaked in acid. However, the hardness of the claimed product (i.e. pet food grains that have not been soaked in acid) is not recited in the claim. 
*Limitation at issue: “a proportion of grains whose hardness immediately after being immersed in dilute hydrochloric acid (pH of 2.5) at 25°C for 10 minutes is 2.5 kgw or less is 60% or greater” (emphasis added).

Prior Art
Fumita discloses puffed (a highly foamed bulky formed product, para 0035) pet food grains (pet snack food, para 0034). Fumita discloses final products having moisture contents of 6%, 8%, and 10% (Water content rate, p. 5, Table 3, para 0074). 

With respect to the properties (surface roughness and hardness after immersion in hydrochloric acid): The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. MPEP 2112 I. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II. Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103, expressed as a 102 /103  rejection. MPEP 2112 III. In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art. MPEP 2112 IV. Once the examiner presents evidence or reasoning tending to show inherency, then the burden shifts to applicant to rebut such evidence. MPEP 2112 IV and V.
Fumita does not expressly disclose the surface roughness property or the hardness immediately after being immersed in dilute hydrochloric acid property.
However, it is reasonable to expect the properties are present in the pet food disclosed in Fumita because Fumita discloses extruding the claimed ingredients to make a puffed pet food. The burden is shifted to the applicant to demonstrate otherwise. 
The phrase “for reducing regurgitation after a meal” is a statement of intended use. A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art. See MPEP 2111.02 II. In the present case, there is no structural difference from the prior art pet food grains and the claimed 

Claim Rejections - 35 USC § 103
Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fumita, US 2009/0280216 A1; in view of Reiser et al., US 2015/0296837 A1; and Sakoda et al., US 2014/0093621 A1. 
Fumita discloses puffed (a highly foamed bulky formed product, para 0035) pet food grains (pet snack food, para 0034). Fumita discloses final products having moisture contents of 6%, 8%, and 10% (Water content rate, p. 5, Table 3, para 0074). 
Fumita discloses fiber is optional (abstract). Furthermore, Fumita discloses exemplary embodiments lacking fiber source(s) (Example 1, para 0073; Examples 2-8, para 0074, Tables 1 and 2). As such, one having ordinary skill in the art would ‘at once envisage’ the claimed “no fiber sources”. 
Fumita does not expressly disclose the surface roughness property. 
Reiser is drawn to pet treats (abstract). Reiser discloses the pet chew has a surface roughness of 4 to 15 µm (para 0004). Reiser discloses surface roughness refers to the surface texture of the interior cross-section area, where this area makes surface contact with a tooth during the downward bite and upward pull involved with a chewing action (para 0040). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make pet food grains, as taught in Fumita, wherein the grains have surface roughness of 4 to 15 µm, as taught in Reiser to obtain pet food grains having surface roughness of 4 to 15 µm. One of ordinary skill in the art at the time the invention was filed would have been motivated to make pet food grains having surface roughness of 4 to 15 µm to ensure the grains make surface contact with a tooth during the downward bite and upward pull involved with a chewing action (para 0040).
The phrase “which is measured using an L-filter having a nesting index of 0.25 mm” is a process limitation in the product claim. As such, the limitation is interpreted as analogous to a process limitation in a product by process claim. It has been held that even though product-by-process claims are limited by and defined by the process, 
Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382. In the present case, the prior art discloses the conventional nature of making puffed food grains having the claimed ingredients and the claimed moisture content. The prior art suggests the conventional nature of surface roughness. As such, the claimed property of “a surface with an arithmetic average surface roughness Sa of 14 μm or greater which is measured using an L-filter having a nesting index of 0.25 mm, is 60% or greater” represents a mere carrying forward of an known conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent.
Fumita does not expressly disclose the hardness immediately after being immersed in dilute hydrochloric acid property.
Sakoda is drawn to pet food granules (abstract) that reduces vomiting of pets after meals (para 0002). Sakoda discloses a pet food comprising an aggregate of granules, wherein 60% or more of the granules in the aggregate have a hardness of 2.5 kgw or lower immediately after being soaked in diluted hydrochloric acid (pH 2.5) having a temperature of 20 to 25 °C for 10 minutes (para 0012). Sakoda discloses when a 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make pet food grains, as taught in Fumita, wherein 60% or more of the granules in the aggregate have a hardness of 2.5 kgw or lower immediately after being soaked in diluted hydrochloric acid (pH 2.5) having a temperature of 20 to 25 °C for 10 minutes, as taught in Sakoda, to obtain pet food grains wherein 60% or more of the granules in the aggregate have a hardness of 2.5 kgw or lower immediately after being soaked in diluted hydrochloric acid (pH 2.5) having a temperature of 20 to 25 °C for 10 minutes. One of ordinary skill in the art at the time the invention was filed would have been motivated to make pet food grains wherein 60% or more of the granules in the aggregate have a hardness of 2.5 kgw or lower immediately after being soaked in diluted hydrochloric acid (pH 2.5) having a temperature of 20 to 25 °C for 10 minutes to suppress vomiting after a meal can be suppressed (para 0025).
The phrase “for reducing regurgitation after a meal” is a statement of intended use. A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art. See MPEP 2111.02 II. In the present case, there is no structural difference from the prior art pet food grains and the claimed food grains because the prior art discloses the extent of the claimed composition (moisture content) and structure (puffed). 

Response to Arguments
Applicant's arguments filed 12/1/2021 have been fully considered but they are not persuasive. 
35 USC 102/103
Applicant argues the claimed properties are not present in Fumita because Fumita may disclose a different process a making the product (remarks, p. 5-7). Examiner is not persuaded by this argument for the following reasons. 

Second, Applicant's arguments are drawn to inventions and features that are non-elected and not present in the claimed product. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the present case, the claim is a product claim. The product claim does not recite any particular process limitations. The product claim does not recite any particular features of an apparatus used to make the product. Furthermore, Applicant expressly states the disclosed embodiment is a “nonlimiting embodiment of FIG. 2 of the present application” (remarks, p. 6, last para). As such, Applicant recognizes the disclosed process and apparatus are not limitations of the claimed invention.  
Third, Applicant’s arguments are drawn to a process of making a product and an apparatus used to make a product. It has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. It is the patentability of the product claimed and not of the recited process steps which must be established. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113. In the present case, the claims are drawn to a product. The product claim does not recite any particular process limitations. The product claim does not recite any particular features of an apparatus used to make the product. As such, unclaimed process limitations do not distinguish the claimed product from the product suggested in the prior art.  Furthermore, Applicant expressly states the disclosed embodiment is a “nonlimiting embodiment of FIG. 2 of the present application” (remarks, p. 6, last para). As such, 
Applicant argues the specification compares “non-limiting working examples of the present specification” with “commercially available dry pet food grains produced by a conventional extrusions” (remarks, p. 6, 1st full para). Examiner is not persuaded by this argument. Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. MPEP 716.02 (b). In the present case, the Applicant does not compare the closest prior art, i.e., the product suggested in Fumita, with the claimed invention. 
Applicant has chosen to describe his product with physical characteristics that are beyond measurement by this Office and as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. MPEP 2113 III. In the present case, Fumita discloses puffed (a highly foamed bulky formed product, para 0035) pet food grains (pet snack food, para 0034) having moisture contents of 6%, 8%, and 10% (Water content rate, p. 5, Table 3, para 0074), and no fiber sources (Example 1, para 0073; Examples 2-8, para 0074, Tables 1 and 2). Fumita discloses the product is a bulky formed product that is foamed by bulk-foaming extrusion (abstract).
 35 USC 103
Applicant argues one of ordinary skill in the art would readily appreciate that the pet food grains of Fumita also do not satisfy the average surface roughness Sa requirement and the hardness requirement as recited in present claim 1 (remarks, p. 8, 4th para). Examiner is not persuaded by this argument. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As Applicant recognizes (remarks, p. 8, discussing Reiser), the rejections are based upon a combination of references. Reiser provides a teaching, suggestion, and motivation for making a pet food grain having the recited surface roughness. Applicant’s conclusion th para) fail to account for the teaching of Reiser. 
In response to applicant's argument that Reiser is nonanalogous art (remarks, p. 8, 2nd to last para), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Reiser is in the field of applicant’s endeavor. Both the Applicant and Reiser are in the pet food product field of endeavor. 
Applicant argues Fumita “corresponds to the non-limiting embodiment shown in FIG. 3 of the present application” (remarks, p. 9, top para). Examiner is not persuaded by this argument for the reasons given in the 35 USC 102/103 section above. Additionally as discussed above, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  As Applicant recognizes (remarks, p. 8, discussing Reiser), the rejections are based upon a combination of references. Reiser provides a teaching, suggestion, and motivation for making a pet food grain having the recited surface roughness. Applicant’s conclusion that Fumita fails to disclose the property (remarks, p. 9, top para) fail to account for the teaching of Reiser. 
Applicant argues Sakoda provides no disclosure or teachings for obtaining pet food grains in which 60% or more of the granules in the aggregate have a hardness of 2.5 kgw or lower immediately after being soaked in diluted hydrochloric acid (pH 2.5) having a temperature of 20 to 25 °C for 10 minutes, other than using fiber sources (remarks, p. 9, 2nd to last para). Examiner is not persuaded by this argument for the following reasons. First, Sakoda does not require the presence of fiber sources. Instead, Sakoda expressly states, “The ingredients (animal basic ingredients) of the pet food described above are not particularly limited, and the ingredients used for conventional pet food can be applied” (Sakoda, para 0043). Sakoda discloses fiber is optional (“foods containing dietary fibers may also be used”, emphasis added, para 0043). Sakoda provides a list alternative ingredients that includes ingredients other than fiber, e.g., polyhydric alcohol, glycerin, sugars having water absorbability, sorbitol, trehalose and .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619